Case 1:19-cv-03820-JPH-TAB Document 45 Filed 05/20/20 Page 1 of 5 PageID #: 154




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 KEANDRE ARNOLD,                                       )
                                                       )
                               Plaintiff,              )
                                                       )
                          v.                           )       No. 1:19-cv-03820-JPH-TAB
                                                       )
 JAMIE COY Officer,                                    )
 DAVID YOUNG Sgt.,                                     )
 MICHAEL KRUL Lt.,                                     )
                                                       )
                               Defendants.             )

                      ENTRY GRANTING MOTION TO AMEND,
                     SCREENING FIFTH AMENDED COMPLAINT,
                AND DIRECTING ISSUANCE AND SERVICE OF PROCESS

                                    I. Plaintiff’s Pending Motions

        The plaintiff’s motion to correct error, dkt. [38], motion to amend complaint, dkt. [40], and

 motion to alter or amend judgment, dkt. [41], are GRANTED to the extent that the Court will

 screen the plaintiff’s fifth amended complaint. Dkt. 39-1.


                               II. Screening Fifth Amended Complaint

        A.      Legal Standards

        Plaintiff Keandre Arnold is a prisoner currently confined at New Castle Correctional

 Facility. Because the plaintiff is a “prisoner” as defined by 28 U.S.C. § 1915A(c), the Court has

 an obligation under § 1915A(a) to screen his complaint before service on the defendants. Pursuant

 to § 1915A(b), the Court must dismiss the complaint if it is frivolous or malicious, fails to state a

 claim for relief, or seeks monetary relief against a defendant who is immune from such relief.




                                                  1
Case 1:19-cv-03820-JPH-TAB Document 45 Filed 05/20/20 Page 2 of 5 PageID #: 155




         B.     Allegations

         The fifth amended complaint tendered on April 30, 2020, names 7 defendants. Those

 defendants are: 1) Officer Jamie Coy; 2) Officer Leslie Goodman; 3) Sgt. David Young; 4) Lt.

 Michael Krul; 5) Ms. Petty; 6) Sgt. Dustin Kidd; and 7) Officer Nikko Rucker. For relief, Mr.

 Arnold seeks injunctive relief and compensatory and punitive damages.

         Mr. Arnold alleges that from March 1, 2018, through June 7, 2018, Officer Goodman,

 Officer Coy, and Sgt. Young would harass him with racial slurs and paid other racially motivated

 offenders to attack him. They also allegedly used excessive force against him on a daily basis when

 they put placed steel restraints on his wrists and legs so tightly that it caused swelling and bleeding

 and joint and nerve damage and scarring. Whenever Mr. Arnold asked for medical, these officers

 responded with more racial slurs.

         More specifically, on March 29, 2018, Officer Goodman, Sgt. Young, and Officer Coy

 again put tight restraints on him, causing bleeding and swelling and nerve and joint damage. When

 Mr. Arnold asked for a supervisor, the three officers responded with racial slurs and told him

 they would beat him with a wooden baton. Lt. Krul then approached, made racial comments,

 and struck him in the face. Then, Officer Goodman, Lt. Krul, Officer Coy, Sgt. Young all

 smashed Mr. Arnold’s hand and wrist in the door slot, and took turns striking him in the head,

 face, arm, hands, wrist, and knee with the baton. Afterward, they refused to call medical staff to

 provide treatment to Mr. Arnold. When the next shift came on, a nurse who saw Mr. Arnold called

 for emergency treatment. Mr. Arnold alleges that these officers were then terminated from their

 jobs.




                                                   2
Case 1:19-cv-03820-JPH-TAB Document 45 Filed 05/20/20 Page 3 of 5 PageID #: 156




        Mr. Arnold further alleges that Officer Rucker, Officer Petty, and Sgt. Kidd witnessed or

 were otherwise made aware of the abusive treatment and excessive force but did not want to get

 involved. Sgt. Kidd allegedly told Mr. Arnold not to file any grievances about these incidents.

        C.      Discussion

        The Eighth Amendment claims alleging excessive force, encouraging other inmates to

 attack, and refusal to contact medical staff against Officer Goodman, Lt. Krul, Officer Coy, and

 Sgt. Young shall proceed. The Fourteenth Amendment equal protection claims shall also

 proceed against these defendants.

        The Eighth Amendment failure to intervene claims against Officer Rucker, Officer Petty,

 and Sgt. Kidd shall proceed.

        These are the claims the Court discerns in the fifth amended complaint. If Mr. Arnold

 believes that additional claims were alleged in the complaint but not identified by the Court, he

 shall have through June 15, 2020, in which to identify those claims.

                                      III. Service of Process

        The clerk is directed pursuant to Fed. R. Civ. P. 4(c)(3) to issue process to defendants

 Officer Jamie Coy, Sgt. David Young, Lt. Michael Krul, Officer Leslie Goodman, Officer Petty,

 Sgt. Dustin Kidd, and Officer Nikko Rucker in the manner specified by Rule 4(d). Process shall

 consist of the fifth amended complaint tendered on April 30, 2020 (dkt. 39-1), applicable forms

 (Notice of Lawsuit and Request for Waiver of Service of Summons and Waiver of Service of

 Summons), and this Entry.

        The clerk is directed to update the docket by adding defendants Officer Leslie Goodman,

 Officer Petty, Sgt. Dustin Kidd, and Officer Nikko Rucker.




                                                 3
Case 1:19-cv-03820-JPH-TAB Document 45 Filed 05/20/20 Page 4 of 5 PageID #: 157




        The clerk is directed to file and re-docket the “Fifth Amended Complaint,” currently at

 dkt. 39-1.

        The clerk is requested to send a courtesy copy of this Entry to attorney Adam Forrest. Mr.

 Forrest is requested to provide last known addresses for defendants who are no longer employed

 at New Castle Correctional Facility.

 SO ORDERED.
Date: 5/20/2020




 Distribution:

 KEANDRE ARNOLD
 201948
 NEW CASTLE CORRECTIONAL FACILITY - Inmate Mail/Parcels
 1000 Van Nuys Road
 NEW CASTLE, IN 47362

 Officer Jamie Coy
 EMPLOYEE
 New Castle Correctional Facility
 1000 Van Nuys Rd.
 PO Box A
 New Castle, IN 47362

 Sgt. David Young
 EMPLOYEE
 New Castle Correctional Facility
 1000 Van Nuys Rd.
 PO Box A
 New Castle, IN 47362

 Lt. Michael Krul
 EMPLOYEE
 New Castle Correctional Facility
 1000 Van Nuys Rd.
 PO Box A
 New Castle, IN 47362


                                                4
Case 1:19-cv-03820-JPH-TAB Document 45 Filed 05/20/20 Page 5 of 5 PageID #: 158




 Officer Leslie Goodman
 EMPLOYEE
 New Castle Correctional Facility
 1000 Van Nuys Rd.
 PO Box A
 New Castle, IN 47362

 Officer Petty
 EMPLOYEE
 New Castle Correctional Facility
 1000 Van Nuys Rd.
 PO Box A
 New Castle, IN 47362

 Sgt. Dustin Kidd
 EMPLOYEE
 New Castle Correctional Facility
 1000 Van Nuys Rd.
 PO Box A
 New Castle, IN 47362

 Officer Nikko Rucker
 EMPLOYEE
 New Castle Correctional Facility
 1000 Van Nuys Rd.
 PO Box A
 New Castle, IN 47362


Adam Garth Forrest
BOSTON BEVER KLINGE
CROSS & CHIDESTER
aforrest@bbkcc.com




                                      5
